Citation Nr: 0840603	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1966 to April 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which continued the veteran's noncompensable evaluation for 
service connected left ear hearing loss, denied service 
connection for right ear hearing loss, and denied service 
connection for a skin disorder and prostate disorder.  At 
this time, the RO also elevated the veteran's service 
connected residuals of a fracture of the left fibula to 10 
percent.  The RO issued a notice of the decision in July 
2005, and the veteran timely filed a Notice of Disagreement 
(NOD) in November 2005 as to the denial of an increased 
rating for his service connected hearing loss, as well as the 
denial of service connection for a skin disorder and a 
prostate disorder.  Subsequently, in March 2006 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
June 2006, the veteran timely filed a substantive appeal as 
to the denial of an increased evaluation for his hearing loss 
disability and the denial of service connection for a skin 
disorder.  He did not appeal the denial of service connection 
for a prostate disorder, and therefore this issue is no 
longer in appellate status.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  The Board parenthetically notes that 
in his substantive appeal, the veteran raised separate issues 
of entitlement to service connection for an eye disorder and 
nerve damage to the left arm, which the RO subsequently 
adjudicated in May 2007.  

In November 2006 the RO issued another decision, which 
granted service connection for right ear hearing loss, and 
elevated the veteran's evaluation for his now-service 
connected bilateral hearing loss to 20 percent from December 
23, 2004, the date the RO received the veteran's claim.  At 
this time, the RO also granted service connection for 
tinnitus, assigning an evaluation of 10 percent from May 25, 
2006.  The RO additionally provided a Supplemental Statement 
of the Case (SSOC) in November 2006 (the same day it issued 
the November 2006 decision), which continued the 20 percent 
evaluation for service connected bilateral hearing loss.  It 
provided a notice of its November 2006 decision in February 
2007.

The veteran initially requested a Travel Board hearing on 
this matter, as indicated in his April 4, 2006 substantive 
appeal, but subsequently, in a correspondence dated April 19, 
2006, he withdrew that request.  38 C.F.R. § 20.704(e).     

Additionally, as reflected in numerous correspondences 
submitted on the veteran's behalf by his accredited 
representative, the only issue he wishes to pursue currently 
is an increased rating for his service connected hearing 
loss.  See November 2008 Informal Brief Presentation (noting 
that the only question at issue amounts to the evaluation of 
service connected hearing loss); May 2007 VA Form 646 ("The 
appeal issue is the hearing loss only").  The Board 
therefore deems withdrawn or abandoned the other perfected 
issue of entitlement to service connection for a skin 
disorder.  See 38 C.F.R. § 20.204

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9.  
Specifically, the most recent audiological examination 
occurred more than two years ago in May 2006, and in a May 
2007 VA Form 646, the veteran, through his accredited 
representative, has indicated that his bilateral hearing loss 
"is much worse than the 2006 exam shows."  As the veteran 
has requested that the Board order a more current VA 
audiological examination due to the worsening of his hearing 
loss, the Board determines that a fresh VA examination is 
warranted.  See 38 C.F.R. § 20.901(a) (authorizing the Board 
to obtain a VA medical opinion).  

The Board observes that a November 2005 VA Form 21-2507 
reflects that the veteran had failed to report for a previous 
VA audiological examination.  The Board cautions that failure 
to report for the VA audiological examination ordered in this 
Remand may require the Board to deny the increased rating 
claim.  Under 38 C.F.R. § 3.655(b), when a veteran fails 
without good cause to report for a VA examination requested 
by VA in conjunction with a claim for increased rating, the 
claim shall be denied.  
           
The AMC/RO should also provide the veteran with notice 
regarding his increased rating claim consistent with the VA's 
notice obligations in increased rating claims as provided by 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This would 
include advising the veteran that he may provide evidence of 
the effects of the disability at issue on the ordinary 
conditions of daily life as well as the specific schedular 
criteria applied to the rating of his hearing loss under the 
applicable criteria found in  38 C.F.R. § 4.85-86.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth 
in the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2007).  Notice 
consistent with 38 U.S.C.A § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) with 
respect to a claim must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) 
inform the claimant about the 
information and evidence that VA will 
seek to provide; and (c) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates 
for the benefit sought as outlined by 
the Court of Appeals for Veterans 
Claims in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006).  

2. The AMC/RO should also provide 
proper VCAA notice with respect to an 
increased rating claim that includes: 
(1) notification that the claimant must 
provide (or ask the Secretary to 
obtain), medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life; 
(2) at least general notice of the 
specific testing requirements needed 
for an increased rating for hearing 
loss; and   (3) notification that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which provide for a range in severity 
from 0% to as much as 100%, based on 
the degree of hearing loss present as 
shown by an audiological examination 
and the impact of the veteran's hearing 
loss upon employment and daily life; 
and (4) notification of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant t to establishing a higher 
rating, to include employer statements 
and job application rejections.  

3.  The AMC/RO should advise the 
veteran that failure to report for the 
VA audiological examination could 
result in denial of the claim under 
38 C.F.R. § 3.655(b).   

4. The veteran must be afforded a VA 
audiological examination for the 
purpose of determining the current 
severity of his bilateral hearing loss.  
The audiological examination must 
conform with the testing requirements 
enunciated in 38 C.F.R. § 4.85, to 
include: (a) conducting of the test by 
a state-licensed audiologist; (b) 
performance of a controlled speech 
discrimination test (Maryland CNC); and 
(c) performance of a puretone 
audiometry test.  All tests are to be 
performed without the use of hearing 
aids.    

5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the veteran remains dissatisfied 
with the outcome, the AMC/RO should 
issue an appropriate SSOC and provide 
an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




